******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      HADCO METAL TRADING CO., LLC
           v. BARCOL-AIR, LTD.
                (AC 37818)
              Keller, Prescott and Cremins, J.
       Argued April 4—officially released May 10, 2016

 (Appeal from Superior Court, judicial district of
Ansonia-Milford, Hon. Arthur A. Hiller, judge trial
                   referee.)
Mark T. Kelly, for the appellant (defendant).
Jodi S. Tesser, for the appellee (plaintiff).
                                  Opinion

   PER CURIAM. The defendant, Barcol-Air, Ltd.,
appeals from the judgment of the trial court granting
the application for a prejudgment remedy filed by the
plaintiff, Hadco Metal Trading Co., LLC, in the amount
of $250,000. The defendant claims that the court improp-
erly concluded that the purchase orders contained all
of the relevant terms of the parties’ agreement and that
the defendant breached that agreement. Specifically,
the defendant’s only claim on appeal is that the court
should have considered certain provisions of the Uni-
form Commercial Code (UCC), as codified in General
Statutes §§ 42a-2-101 et seq., in interpreting the terms
of the underlying agreement between the parties.
   The defendant, however, did not raise or cite the
applicability of the UCC provisions to the trial court,
and, thus, this issue is not properly preserved for appel-
late review.1 See Connecticut Bank & Trust Co. v. Mun-
sill-Borden Mansion, LLC, 147 Conn. App. 30, 38–39,
81 A.3d 266 (2013). Accordingly, we decline to review
the defendant’s claim and affirm the judgment of the
court granting the application for a prejudgment
remedy.
      The judgment is affirmed.
  1
    The plaintiff raised the preservation problem in its appellate brief, and
the defendant failed to adequately respond to that argument in its reply
brief. Further, at oral argument before this court, the defendant conceded
that it had never brought to the trial court’s attention the particular provi-
sions of the UCC that it now relies upon to support its on appeal.